Sed per Curiam.

The statute provides, that the declaration for betterments may be filed in the clerk’s office of the Court in which the judgment in the action of ejectment has been rendered, and this right is secured to the defendant ■ without leave obtained of the Court.
The question made by the plaintiff may be considered and decided under the pleadings to the decla*290ration. If the parties elect to bring it in issue at bar, the Court will give it all the consideration it merits. jt js certajnjy a question of spine importance.
W. C. Harrington, Elnathan Keyes, ancl TJiaddens Rice, for plaintiff.
Bates Turner-for defendant,
Declaration filed.